Citation Nr: 0610005	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-29 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.   
 
2.  Entitlement to service connection for fainting and dizzy 
spells.   
 
3.  Entitlement to service connection for a disability 
resulting in back and buttock pain, to include as secondary 
to fainting and dizzy spells.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision which denied 
service connection for headaches, fainting and dizzy spells, 
and for a disability resulting in back and buttock pain, to 
include as secondary to fainting and dizzy spells.  


REMAND

The veteran's service medical records do not specifically 
refer to complaints of or treatment for back or buttock 
problems.  These records do indicate that he was treated for 
headaches and for fainting and dizzy spells.  An April 1973 
treatment entry noted that the veteran complained of 
headaches occurring three to four days a week since the 
previous February.  He stated that he had suffered headaches 
once a week since the previous November or December.  The 
veteran also reported that he passed out for five minutes the 
previous March and that he had suffered a dizzy spell the 
previous night after only having a beer.  The impression was 
depression.  A subsequent April 1973 entry noted that the 
veteran reported that his headaches persisted and related an 
impression of tension headaches.  

A September 1973 treatment entry noted that the veteran 
reported that he had passed out for twenty minutes two hours 
earlier.  He stated that things became dark and that he fell, 
but that he did not lose consciousness.  The impression was 
functional.  A February 2004 entry noted that the veteran 
complained of a "butterfly" feeling in his chest for two 
hours.  He also complained of dizziness for two minutes prior 
to a blackout.  The veteran stated that he lost consciousness 
after ingesting half a beer.  He stated that he had a history 
of a similar problems.  The impression was deferred.  Another 
February 2004 entry noted that the veteran reported that when 
he was going up to his bedroom the previous night, he blacked 
out.  He noted that he had only eaten supper and consumed a 
beer.  The impression was functional symptoms, probably 
related to anxiety.  

The April 1974 objective separation examination report noted 
that the veteran had severe headaches that he described as 
migraines and that they were treated with Valium and Darvon.  
It was noted that the veteran also had dizzy spells that he 
described as standing up and getting dizzy.  It was noted 
that such dizzy spells had occurred four times since the 
previous May due to high blood pressure, and that there had 
been no treatment.  

Post-service private and VA treatment records show treatment 
for headaches, fainting and dizzy spells, and back and 
buttock complaints.  

A November 1996 treatment entry from H Stockinger, M.D., 
noted that the veteran complained of frequent urination and 
back pain.  A December 2000 treatment entry from Dr. Jeffrey 
Craft noted that the veteran stated that he fell off a 
tractor and hurt his tailbone and left great toe.  A 
radiological report, as to his coccyx, related an impression 
of a coccyx fracture and subluxation as described.  

An August 2002 VA treatment entry noted that the veteran 
complained of multiple somatic complaints, including 
dizziness, headaches, occasional blurry vision, and pain in 
the coccyx with a history of a fracture two years earlier.  
It was noted that he admitted to occasional syncope episodes 
through the years beginning in the early 1970s and occurring 
with micturition, with the most recent being the previous 
week.  The veteran stated that he had increased soreness and 
weakness in both legs as well as progressively worsening pain 
in the coccygeal area.  He indicated that the pain had been 
present since he fractured his coccyx after a spell.  The 
assessment included possible micturition syncope, chronic 
headaches, history of a fractured coccyx and chronic pain.  

A December 2002 entry from Dr. Craft noted that the veteran 
complained of recurrent back pain and pain in the lower tail 
bone.  It was noted that a magnetic resonance imaging study 
had shown mild disc protrusion at L5-S1.  

A September 2003 VA treatment entry related an assessment 
that included blackout spells of uncertain etiology.  The 
examiner noted that he would like to consider the possibility 
of urinary bladder pheochromocytoma because of the veteran's 
micturition syncope.  

The Board notes that the veteran has not been afforded a VA 
examination with etiological opinions as to his claimed 
disorders.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes providing 
him with a VA examination with etiological opinions.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

The Board also finds that the claim for service connection 
for a disability resulting in back and buttock pain, to 
include as secondary to fainting and dizzy spells, is 
inextricably intertwined with the claim for service 
connection for fainting and dizzy spells.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed headaches, 
fainting and dizzy spells, and disability 
resulting in back and buttock pain, if 
any.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.

a)  The examiner should diagnose all 
current headache disorders, 
disorders resulting in fainting and 
dizzy spells, and disabilities 
resulting in back and buttock pain.

b)  Based on a review of historical 
records and medical principles, the 
examiner should provide a medical 
opinion, with adequate rationale, as 
to the approximate date of onset and 
etiology of any diagnosed headache 
disorders, disorders resulting in 
fainting and dizzy spells, and 
disabilities resulting in back and 
buttock pain, including any 
relationship with his period of 
service and to complaints of 
headaches and dizzy spells in 
service.  

2.  Thereafter, review the veteran's 
claims for service connection for 
headaches, fainting and dizzy spells, and 
for a disability resulting in back and 
buttock pain.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative.  
They should be given an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


